DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              J.R., a child,
                               Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-639

                             [July 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael James Orlando, Judge; L.T. Case No. 19-
002151DLA.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.